UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1470



WILLIAM H. WYATT, JR.,

                                                Plaintiff - Appellant,

          versus


CELESTINE PERSON ALLEN,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-99-385-3)


Submitted:   August 24, 2000                 Decided:   August 29, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William H. Wyatt, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William H. Wyatt, Jr., seeks to appeal from the district

court’s order dismissing his suit for assault, libel, and slander.

We dismiss the appeal for lack of jurisdiction, because Wyatt’s

notice of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on March

15, 2000.     Wyatt’s notice of appeal was filed on April 17, 2000.

Because Wyatt failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the ap-

peal.   We deny Wyatt’s motion to remove Judge Payne from any pend-

ing or future suits.     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                          DISMISSED


                                  2